DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 02/12/2021. Claims1, 4, 8, 27, 31, 55, 72, 73, 74, and 75 have been amended. Claims 1-4, 6-11, 14-18, 20, 22, 26-28, 30-36, 44, 47-49, 51-52, 54-55, 63, and 70-78 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 14-18, 20, 22, 26-28, 30-36, 44, 47-49, 51-52, 54-55, 63, and 70-78 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 32-36 and lines 53-56 have redundant language that makes the claim confusing. Further, line 53 recites “and/or” which is indefinite. The phrase "and/or" renders the claim indefinite because it is unclear if the limitations after “and/or” are intended to be recited in addition to or in the alternative, thereby rendering the scope of the claim unascertainable.  

The examiner suggests the following amendments to clarify the claims without changing the scope:
Lines 32-36: 	“one or more ornaments, an ornament of the one or more ornaments being a decorative structure co-operatively attaching to a structure of the mobile at one or more of a plurality of ornament attachment points on the mobile, the structure of the mobile being either the fan attachment device or the balancing platform or the swivel element or the bridle or the display structure or another ornament or a combination thereof, at least one ornament of the one or more…”

Lines 53-56:    “of the display structure independent of the weight the structure of the mobile, 

Claim 1 lines 45-46 was amended to add the limitation “or the bridle wrapping around a structural element of the balancing platform, or a combination thereof,” which is confusing and indefinite. This limitation does not make sense since the limitations of “one or more securing elements, a securing element” was already claimed and is later referenced throughout the claims as “the securing element,” which would encompass all disclosed embodiments and alternatives of “a securing element.” This language does not add anything to the scope of the claims and 

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Several of the indefinite and antecedent basis recitations have been corrected, however, some new indefinite and antecedent basis recitations have been added, and some of the outstanding indefiniteness issues remain. See action above for a detailed list. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711